     Case 1:20-cv-00121-NONE-JLT Document 20 Filed 08/06/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    TAMECUS REED,                                Case No. 1:20-cv-00121-NONE-JLT (PC)
12                      Plaintiff,                 ORDER GRANTING MOTION FOR
13                                                 EXTENSION OF TIME TO FILE
             v.
                                                   RESPONSIVE PLEADING
14    M. MIGUEL; A. SASIN,
                                                   (Doc. 19)
15                      Defendants.
16

17          Defendants request a 21-day extension of time to respond to Plaintiff’s complaint. (Doc.

18   19.) Defendants’ responsive pleading is currently due August 10, 2020. (See Docs. 14, 16.) Good

19   cause appearing, the Court GRANTS Defendants’ motion. Defendants shall respond to Plaintiff’s

20   complaint by August 31, 2020.

21
     IT IS SO ORDERED.
22

23      Dated:    August 6, 2020                               /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
